 
 

--------------------------------------------------------------------------------

 

EXHIBIT 10.14


AMENDMENT NO. 1
to
CREDIT AGREEMENT (364-DAY FACILITY)


        This AMENDMENT NO. 1 TO CREDIT AGREEMENT (364-DAY FACILITY) (this
“Amendment”), dated as of September 29, 2008, is entered into by and among,
Caterpillar Financial Services Corporation (the “Borrower”), the Banks party
hereto (the “Banks”), and Société Générale (“SG”), as agent (the “Agent”) under
the Credit Agreement defined below.  Each capitalized term used herein and not
defined herein shall have the meaning ascribed thereto in the Credit Agreement.
 
PRELIMINARY STATEMENTS
 
        The Borrower, the Banks and the Agent are parties to the Credit
Agreement (364-Day Facility), dated as of July 15, 2008 (as the same may be
further amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”).  The Borrower has requested that the Banks and the
Agent amend the Credit Agreement as hereinafter set forth, and the Banks and the
Agent have agreed to amend the Credit Agreement pursuant to the terms of this
Amendment.
 
        SECTION 1. Amendments to the Credit Agreement.  Effective as of the date
hereof, subject to the satisfaction of the condition precedent set forth in
Section 2 below, the Credit Agreement is hereby amended as follows:
 
        1.1           The definition of “CFSC Purchase Claims” set forth in
Section 1.01 is amended and restated in its entirety as follows:
 
             ““CFSC Purchase Claims” means the outstanding liens on or claims
against or in respect of any of the accounts receivable of CFSC or any of its
Subsidiaries arising out of the sale or securitization by CFSC or any such
Subsidiaries of  such accounts receivable.”
 
        1.2           The definition of “Citibank Facilities” set forth in
Section 1.01 is amended by amending and restated in its entirety clause (ii)
thereof as follows:
 
              “that certain Credit Agreement (364-Day Facility) dated as of
September 18, 2008, among the Borrower, Caterpillar and Caterpillar Finance
Corporation, as Borrowers thereunder, the financial institutions party thereto,
Citibank, as agent for such financial institutions, and BTMU, as Japan Local
Currency Agent and”
 
        1.3           Section 5.03(a) is amended and restated in its entirety as
follows:
 
              (a)           Ratio of CFSC Consolidated Debt to Consolidated Net
Worth.
 
                    (i)           Maintain at all times a ratio (the “Leverage
Ratio”) of CFSC Consolidated Debt to CFSC’s Consolidated Net Worth of not
greater than 10.0 to 1.  For purposes of this subsection (i), the Leverage Ratio
at any time shall be equal to the average of the Leverage Ratios as determined
on the last day of each of the six preceding calendar months.
 
                    (ii)           Maintain a Leverage Ratio of not greater than
10.0 to 1 on each December 31, commencing December 31, 2008.  For purposes of
this subsection (ii), the Leverage Ratio shall be the ratio of CFSC Consolidated
Debt to CFSC’s Consolidated Net Worth on the date for which computed.
 
        SECTION 2. Condition Precedent.  This Amendment shall become effective
and be deemed effective as of the date hereof upon the Agent’s receipt of duly
executed originals of this Amendment from the Borrower, the Agent and the Banks.
 
        SECTION 3. Covenants, Representations and Warranties of the Borrower.
 
        3.1           Upon the effectiveness of this Amendment, the Borrower
hereby reaffirms all covenants, representations and warranties made by it in the
Credit Agreement, as amended hereby, and agrees that all such covenants,
representations and warranties shall be deemed to have been re-made as of the
effective date of this Amendment.
 
        3.2           The Borrower hereby represents and warrants that (a) this
Amendment constitutes a legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms, except as
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or affecting creditor’s
rights generally and by the effect of general principles of equity and (b) upon
the effectiveness of this Amendment, no Event of Default shall exist with
respect to the Borrower and no event shall exist which, with the giving of
notice, the lapse of time or both, would constitute an Event of Default with
respect to the Borrower.
 
        SECTION 4. Reference to and Effect on the Credit Agreement.
 
        4.1           Upon the effectiveness of this Amendment, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or
words of like import shall mean and be a reference to the Credit Agreement, as
amended hereby, and each reference to the Credit Agreement in any other
document, instrument or agreement executed and/or delivered in connection with
the Credit Agreement shall mean and be a reference to the Credit Agreement as
amended hereby.
 
        4.2           Except as specifically amended above, the Credit
Agreement, the Notes and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby ratified and confirmed.
 
        4.3           The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of any
party under the Credit Agreement, the Notes or any other document, instrument or
agreement executed in connection therewith, nor constitute a waiver of any
provision contained therein, except as specifically set forth herein.
 
        SECTION 5. Execution in Counterparts.  This Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute one and the same
instrument.
 
        SECTION 6. Governing Law.  This Amendment shall be governed by and
construed in accordance with the laws of the State of New York.
 
        SECTION 7. Headings.  Section headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.
 
The remainder of this page is intentionally blank.
 
        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized as of the date
first above written.
 
CATERPILLAR FINANCIAL
SERVICES CORPORATION
 
By: /s/ David A. Kacynski
    Name: David A. Kacynski
    Title: Treasurer


 
SOCIETE GENERALE, as Agent
 
By: /s/ Eric E.O. Siebert, Jr.
    Name: Eric E.O. Siebert, Jr.
    Title: Managing Director




SOCIETE GENERALE, as a Bank
 
By: /s/ Eric E.O. Siebert, Jr.
    Name: Eric E.O. Siebert, Jr.
    Title: Managing Director
 


ROYAL BANK OF CANADA, as a Bank
 
By: /s/ Meredith Majesty
    Name: Meredith Majesty
    Title: Authorized Signatory
 
 
 

--------------------------------------------------------------------------------

 
